Citation Nr: 0605206	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  94-36 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability, also claimed as secondary to service-connected 
conversion disorder.  

2.  Entitlement to service connection for residuals of a 
stroke, to include hemiparesis of the right upper and lower 
extremities and aphasia, also claimed as secondary to 
service-connected conversion disorder.  


REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Army from December 
1959 to August 1969, and he had subsequent additional periods 
of active duty for training (ACDUTRA) in the Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 RO decision, which denied the 
veteran's claims of service connection for residuals of a 
stroke, to include right upper and lower extremities and 
aphasia, and for hypertension and a heart disorder.  

The Board, in June 1996, August 1999, and April 2004, 
remanded this case to the RO for additional development.  
Thereafter, the case was returned to the Board for further 
consideration.  

The Board then concluded that additional medical expertise 
was needed to render a decision on this claim and in 
September 1995 requested a medical opinion from the Veterans 
Health Administration (VHA) in accordance with 38 C.F.R. § 
20.901(a).  In conformance with 38 C.F.R. § 20.903, the 
veteran was notified of the VHA opinion in a December 2005 
letter and given 60 days to submit any additional evidence or 
argument in response to the opinion.  The veteran's 
representative responded with a statement.  The Board now 
proceeds to consider the appeal.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.  

2.  There is no competent evidence to show that the veteran 
currently has a cardiovascular disability that had its onset 
during service, is otherwise related to service, or that is 
causally related to any service-connected disability 
including conversion disorder.  

3.  The veteran is not shown to have clinically manifested 
symptoms of a stroke during his period of active duty or for 
many years thereafter.  

4.  There is no competent evidence to show that the veteran's 
currently demonstrated residuals of a stroke are due either 
to disease or injury in active service or to service-
connected disability including conversion disorder.


CONCLUSIONS OF LAW

1.  A cardiovascular disability is not due to disease or 
injury that was incurred in or aggravated by service and did 
not proximately result from service-connected disability; nor 
may a cardiovascular disability be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).  

2.  Residuals of a stroke, to include hemiparesis of the 
right upper and lower extremities and aphasia, are not due to 
disease or injury that was incurred in or aggravated by 
service and did not proximately result from service-connected 
disability; nor may stroke residuals be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision in February 1994, which was 
prior to the enactment of the VCAA.  At any rate, as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate these 
claims.  

In the VCAA notice sent to the veteran in December 2002 and 
April 2004, the RO advised the veteran of what was required 
to prevail on his claims for service connection, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also requested the 
veteran to notify it of any evidence or information that he 
thought would support his claim, and to send to the RO any 
evidence in his possession.  

Further, the veteran was provided with a copy of the rating 
decision dated in February 1994 setting forth the general 
requirements of applicable law pertaining to a claim for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his claims.  In the rating 
decision, the RO also informed the veteran of the reasons 
that his claims were denied and the evidence it had 
considered in denying the claims.  The general advisements 
were reiterated in the statement of the case issued in July 
1994 and the supplemental statements of the case issued in 
November 1998, August 2003, and January 2005.  The January 
2005 supplemental statement of the case also requested that 
the veteran submit any evidence in his possession that 
pertained to his appeal.  Additionally, the August 2003 and 
January 2005 supplemental statements of the case contained 
the regulations promulgated in light of the VCAA and the 
United States Code cites relevant to the VCAA.  Still 
further, the statement of the case and supplemental 
statements of the case provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  As such, through the rating 
decision, statement of the case, and supplemental statements 
of the case, the RO informed the veteran of the information 
and evidence needed to substantiate his claim.  See 
38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notices, rating decision, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
service connection claims and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The RO has obtained the veteran's 
ACDUTRA and Social Security Administration records.  The 
veteran has not identified any VA treatment records for the 
RO to obtain on his behalf.  Nor has the veteran identified 
private medical treatment records for the RO to obtain on his 
behalf.  He was afforded the opportunity to testify at a 
personal hearing, but he declined.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded a 
VA medical examination in May 2004, specifically to address 
the etiology questions inherent in this case.  Moreover, the 
Board itself solicited a VHA medical opinion in September 
2005, to clarify the etiological questions presented by this 
case.  That opinion was dated in November 2005.  The veteran 
has not alleged, nor does the record currently reflect, that 
there exists any additionally available evidence for 
consideration in his appeal.  The Board thus finds that VA 
has done everything reasonably possible to assist the 
veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service incurrence will be 
presumed for certain chronic diseases, including 
cardiovascular disease, hypertension, and brain hemorrhage, 
if manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The term "active service" includes active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Also, a disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.  With respect to 
secondary service connection, an analysis similar to Hickson, 
supra, applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A.  Cardiovascular Disability

The veteran claims that his service-connected conversion 
disorder resulted in cardiovascular disability, particularly 
elevated blood pressure.  However, based on a careful review 
of the record, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a cardiovascular disability.  

A review of the medical records from active service show no 
complaints, clinical findings, or diagnosis of a 
cardiovascular disability, to include hypertension.  Blood 
pressure readings were as follows:  126/74 in December 1969, 
126/78 in November 1962, 112/74 in June 1963, 140/80 in 
January 1969, and 120/78 in August 1969.  The one instance of 
elevated blood pressure (i.e., 140/92) was in January 1969, 
during treatment for a viral illness; hypertension was not 
diagnosed at that time.  

At the time of a VA examination in August 1980, the veteran 
had elevated blood pressure of 140/100.  The diagnosis was 
that of diastolic high blood pressure, borderline diastolic 
hypertension - suggest hypertensive vascular disease.  

Medical records from the veteran's Reserve service show no 
diagnosis of a cardiovascular disability, except for a 
history of hypertension.  Blood pressure readings were as 
follows:  118/70 in September 1975, 120/80 in January 1981, 
128/80 in January 1985, 120/95 in March (or June, it is 
unclear) 1987, 132/98 in October 1987, and 132/98 in January 
1990.  On a report of medical history in January 1985, it was 
noted that the veteran had a history of hypertension.  On a 
cardiovascular screening in January 1990, an 
electrocardiogram (EKG) was within normal limits.  Service 
personnel records show that the veteran served on ACDUTRA for 
the following periods:  June 7-21, 1986; December 20, 1986; 
February 7, 1987; three weeks in 1988; October 1-8, 1988; 13 
days beginning June 17, 1990; and nine days beginning August 
23, 1990.  Thus, it appears that there were no indications of 
elevated blood pressure in the veteran during a period of 
ACDUTRA.  

Private medical records show that during treatment for a 
stroke in August 1991, it was noted that an EKG was normal 
but that the veteran had a diagnosis of chronic hypertension.  
A report dated in April 1993 from J.S., M.D., indicates a 
diagnosis of hypertension, under treatment.  

The foregoing medical evidence shows that the veteran did not 
have manifested symptoms of a cardiovascular disability, that 
is, hypertension in this case, until many years after his 
discharge from service in August 1969.  Hypertension was 
diagnosed at the time of a VA examination in August 1980.  
Reserve records dated in the 1980s show that his blood 
pressure was elevated on many occasions but not during 
periods of ACDUTRA.  Private records show that he had 
hypertension at the time of and following a stroke in August 
1991.  A VA examiner in May 2004 reviewed the claims file and 
examined the veteran.  The examiner opined that the veteran 
had no known cardiac disease but that he had hypertension, 
which was not likely related to his period of active military 
service.  He explained that the veteran's blood pressure was 
noted to be consistently normal during active service, with 
the exception of a single occasion where it was slightly 
elevated due to acute illness, which was not considered 
unusual in that setting.  Thus, there is no competent medical 
evidence linking the veteran's hypertension to service.

As noted, the veteran contends that his hypertension is 
related to stress arising from his service-connected 
conversion disorder.  However, he has provided no medical 
evidence to support this allegation.  The Board nevertheless 
solicited a VHA medical opinion addressing the veteran's 
contention (the veteran was furnished a copy of this 
opinion).  That opinion, dated in November 2005, specifically 
discounted a relationship between the conversion disorder and 
elevated blood pressure, stating that while "stress" has 
been associated with heart disease and hypertension, it has 
not been found in the absence of other risk factors that were 
not found in the veteran.  

As the record now stands, there is no satisfactory proof that 
the diagnosed cardiovascular disability is related to disease 
or injury in service or to service-connected disability.  As 
noted, active duty medical records are negative for clinical 
findings or diagnosis of a cardiovascular disability, and the 
initial clinical finding of a cardiovascular disability is 
many years after the veteran's August 1969 discharge from 
service.  Thus, service connection for a cardiovascular 
disability on a presumptive basis under 38 C.F.R. § 3.309(a) 
is also not warranted, as such was not manifest within one 
year of his service discharge.  While some Reserve records 
show elevated blood pressure readings in the mid-1980s, such 
did not occur during a period of ACDUTRA.  In any case, the 
elevated readings did not signal the onset of hypertension, 
because the initial diagnosis appeared earlier, at the time 
of a VA examination in 1980.  

Furthermore, as the cardiovascular disability was not shown 
to be related to a service-connected disability, there is no 
basis of entitlement to secondary service connection under 
38 C.F.R. § 3.310.  In short, while there may be evidence of 
a cardiovascular disability, namely hypertension, the record 
does not contain medical evidence of a disability during 
service or medical evidence relating the current disability 
to a service injury or disease.  

The veteran's statements to the effect that his 
cardiovascular disability is attributable to his service-
connected conversion disorder lack probative value; as a lay 
person, he is not competent to offer an opinion as to 
questions of medical diagnosis or causation.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

In view of these findings, service connection on direct, 
presumptive, and secondary bases is not in order for a 
cardiovascular disability.  

The Board concludes that there is no competent evidence 
showing that the veteran currently has a cardiovascular 
disability that is related to service or service-connected 
disability.  The weight of the evidence is against the 
veteran's claim of service connection for a cardiovascular 
disability.  As such the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Stroke Residuals

The veteran claims that a stroke he suffered, with current 
residuals, was the result of his service-connected conversion 
disorder.  He alleges that his conversion disorder caused an 
irregular heart beat pattern and elevated blood pressure, 
which in turn led to the stroke.  However, based on a careful 
review of the record, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for residuals of a stroke.  

Service medical records show no complaints, clinical 
findings, or diagnosis of a stroke.  Post-service medical 
records show that the veteran suffered a hemorrhagic stroke 
in August 1991.  His current residuals consist of hemiparesis 
of the right upper and lower extremities and aphasia.  The 
veteran himself has not furnished any medical evidence of a 
connection between his stroke and his service-connected 
conversion disorder.  Nevertheless, the RO and Board have 
sought medical opinions addressing the veteran's allegation.  
A VA examiner in May 2004 concluded that the veteran's 
cerebrovascular accident was secondary to hypertension, which 
was not likely related to his period of military service.  
The physician who furnished the VHA opinion dated in November 
2005 also opined that the veteran's stroke with neurological 
deficits was not likely to be related or attributable to the 
veteran's service-connected conversion disorder.  In short, 
there are no records on file that medically relate the 
occurrence of the veteran's stroke (and its residuals) to 
either service or to a service-connected disability to 
include conversion disorder.  

As the record now stands, there is no satisfactory proof that 
the diagnosed stroke and its residuals are related to disease 
or injury in service or to service-connected disability.  As 
noted, service medical records are negative for clinical 
findings or diagnosis of a stroke, and the initial clinical 
finding of a stroke is many years after the veteran's August 
1969 discharge from service.  Thus, service connection for a 
stroke on a direct basis and on a presumptive basis under 
38 C.F.R. § 3.309(a) is not warranted, as such was not 
manifest in service or within one year of his service 
discharge.  Further, as the stroke was not shown to be 
related to a service-connected disability, there is no basis 
of entitlement to secondary service connection under 
38 C.F.R. § 3.310.  

The veteran's statements to the effect that his stroke 
residuals are attributable to his service-connected 
conversion disorder lack probative value; as a lay person, he 
is not competent to offer an opinion as to questions of 
medical diagnosis or causation.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

The Board concludes that there is no competent evidence 
showing that the veteran currently has residuals of a stroke 
that are related to service or service-connected disability.  
The weight of the evidence is against the veteran's claim of 
service connection for residuals of a stroke.  As such the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a cardiovascular disability, also 
claimed as secondary to service-connected conversion 
disorder, is denied.  

Service connection for residuals of a stroke, to include 
hemiparesis of the right upper and lower extremities and 
aphasia, also claimed as secondary to service-connected 
conversion disorder, is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


